Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153145                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153145
                                                                   COA: 329711
                                                                   Wayne CC: 09-010770-FC
  REGINALD DESHAWN WALKER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 16, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2017
           s0315
                                                                              Clerk